Citation Nr: 1623177	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  11-04 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disability manifested by chronic pain in the left knee, tibia, and fibula area.

2.  Entitlement to a disability rating in excess of 10 percent for lumbar strain with bulging disks L3-L4, L4-L5.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel



INTRODUCTION

The Veteran served on active duty from February 2002 to September 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

These issues were remanded in a July 2015 Board decision to schedule the Veteran for a video Board hearing.   The Veteran testified during a hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of the hearing is of record.

The issue of entitlement to an increased disability rating for lumbar strain with bulging disks L3-L4, L4-L5 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record shows that the Veteran's current diagnosis of left lower extremity compartment syndrome had its onset during active military service.


CONCLUSION OF LAW

Left lower extremity compartment syndrome was incurred during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Criteria and Analysis

The Veteran contends that she has a left lower leg disability manifested by chronic pain and swelling that had its onset during active military service.  She indicated that she has experienced recurrent pain and swelling in the left knee, tibia, and fibula since April 2005 during active military service. 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In assessing the Veteran's service connection claim for a left leg disorder, the evidence of record must show that the Veteran has a current diagnosis of the claimed disability.  In this case, post-service treatment records do not show a current diagnosis of a left lower leg disorder other than the Veteran's service-connected radiculopathy of the left lower extremity associated with lumbar strain. VA examinations dated in February 2007 and September 2014 reveal that the Veteran's left lower leg and knee were normal and she was not diagnosed with a disability of the left lower extremity.  Furthermore, VA treatment records document that the Veteran has sought treatment throughout the appeal period for left lower leg pain and swelling; however, she was not diagnosed with a disability other than chronic pain syndrome and polyarthralgia.  

Nonetheless, the Board finds it relevant that the Veteran's service treatment records document that the Veteran experienced pain in the left lower extremity during service and she was provided with a diagnosis of exercise induced compartment syndrome.  Specifically, the Veteran sought treatment for bilateral anterolateral shin pain.  She was diagnosed with anterior chronic exertional compartment syndrome, right greater than left.  She was treated with compartment cryotherapy.   A March 2006 service treatment record documents that the Veteran experienced right greater than left lateral leg pain with right leg numbness, aggravated by lower extremity exercise.  The Veteran explained that the initial problem began in April 2005 after she began increasing her running and noticed pain along the bilateral anterior lateral aspect of the legs.  Over the last six months she has continued to have persistent recurrence of the pain with any type of lower extremity exercise including jogging or skating.  She was diagnosed with exercise-induced compartment syndrome with right peroneal neuropathy.  However, an orthopedic consult conducted in March 2006 reflected that the Veteran did not have exertional compartment syndrome.  The Veteran was also evaluated in the vascular surgery clinic in March 2006 and the physician determined that there was no conclusive evidence at this point of any definitive diagnosis.  Resolving any reasonable doubt in the Veteran's favor, the service treatment records document a diagnosis of exercise induced compartment syndrome of the left lower extremity.  

The United States Court of Appeals for Veterans Claims has held that when the record contains a recent diagnosis of a disability prior to a veteran filing a claim for benefits based on that disability the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013).  In this case, the Veteran was diagnosed with exercise induced compartment syndrome of the left lower extremity in March 2006, approximately five months later the Veteran filed a service connection claim for a left leg in August 2006 and the Veteran was discharged from service one month later in September 2006.  In light of the foregoing, the Board finds that the March 2006 diagnosis of exercise induced compartment syndrome of the left lower extremity is sufficient to satisfy the criteria for a current disability.

In conclusion, as the evidence of record shows that the Veteran was diagnosed with exercise induced compartment syndrome of the left lower extremity in March 2006 and the Veteran filed a service connection claim for left leg pain in August 2006 (one month prior to when she was discharged from active military service), the Board finds that the evidence is at least in equipoise with respect to whether the Veteran has a current diagnosis of a left lower leg disability that had its onset during active military service.  Accordingly, entitlement to service connection for compartment syndrome of the left lower extremity is warranted.


ORDER

Entitlement to service connection for left lower extremity compartment syndrome is granted.


REMAND

The Veteran testified at the March 2016 Board hearing that her service-connected lumbar strain has become worse since the most recent VA examination in October 2014.  A new examination is appropriate when there is an assertion of an increase in severity since the last examination.  See VAOPGCPREC 11-95 (1995).  Thus, the another VA examination is necessary to determine the current severity of the Veteran's service-connected lumbar strain


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from her the appropriate information and consent to obtain any outstanding VA and/or private treatment records with respect to her increased rating claim for service-connected back disability.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not been previously associated with the Veteran's VA claims folder.

2. After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination of the spine to determine the manifestations and current level of severity of her service-connected back strain.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail.  

Based on the examination and review of the record, the examiner should address the following: 

a. Provide findings as to the range of motion of the thoracolumbar spine and indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the thoracolumbar spine is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

b. Indicate whether the Veteran's service-connected back disability causes incapacitating episodes (physician-prescribed bed rest) and the frequency and total duration of such episodes over the course of a year. 

c. The examiner should also identify any neurological impairment(s) associated with the Veteran's service-connected back disability, including any impairment manifested by pain and numbness and describe any symptoms and functional limitations associated with such impairment(s). 

d. Finally, the examiner should describe any occupational impairment(s) associated with the Veteran's lumbar strain.

3. Upon completion of the foregoing, readjudicate the Veteran's claim on appeal based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


